Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 22, 2018

The Court of Appeals hereby passes the following order:

A18A1383. WILLIAM CHAPMAN v. THE STATE.

       In 2008, a jury found William Chapman guilty of attempted burglary and
attempted rape, and his convictions were affirmed on appeal.1 See Chapman v. State,
318 Ga. App. 514 (733 SE2d 848) (2012). In 2016, Chapman moved to vacate his
sentence, arguing that the State’s failure to provide notice of its intent to seek
recidivist punishment rendered it void. The trial court denied the motion, and
Chapman appeals this ruling.
       Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d 247)
(2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009). Once this
statutory period expires, as it had here when Chapman filed his motion, a trial court
may modify a sentence only if it is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d
483) (2004). “Motions to vacate a void sentence generally are limited to claims that
– even assuming the existence and validity of the conviction for which the sentence
was imposed – the law does not authorize that sentence, most typically because it
exceeds the most severe punishment for which the applicable penal statute provides.”
von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus, when a
sentence is within the statutory range of punishment, it is not void. Jones, 278 Ga. at
670.


       1
        Chapman was sentenced as a recidivist to ten years for attempted burglary and
ten years for attempted rape, to run consecutively.
      Here, Chapman does not argue that his sentence falls outside the permissible
statutory range; rather, he contends that the State failed to follow the appropriate
procedure in seeking recidivist punishment. But the State’s failure to provide proper
notice of intent to seek recidivist punishment does not render the subsequent sentence
void. See Ward v. State, 299 Ga. App. 63, 64-65 (682 SE2d 128) (2009). Because
Chapman has not raised a valid void-sentence claim, this appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/22/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.